[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 95-1392

                       UNITED STATES,

                          Appellee,

                             v.

                       ERNIE SANTIAGO,

                    Defendant, Appellant.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Michael A. Ponsor, U.S. District Judge]

                                        

                           Before

                   Torruella, Chief Judge,
              Stahl and Lynch, Circuit Judges.

                                        

Antoinette L. Hall and Payne & Hall on brief for appellant.
Donald K.  Stern,  United States  Attorney,  and Andrew  Levchuk,
Assistant                 United States Attorney, on Motion for Summary Disposition for
appellee.

                                        

                       April 14, 1997
                                        

     Per  Curiam.    Upon  careful  review  of  the   record,

appellant's brief, and  the government's  motion for  summary

disposition,                         we                           perceive                                    no error in appellant's sentence as an

armed career criminal under 18 U.S.C. S 924(e)(1).  His three

prior convictions properly were counted against him,  because

they                 involved                         different                                   dates, locations, and victims; it makes

no               difference                          that                              two                                  of the convictions were consolidated for

sentencing or  that  all three  of  the sentences  were  made

concurrent.  See United States v. Riddle, 47 F.3d 460, 461-62

(1st Cir. 1995). 

     Affirmed.  See 1st Cir. Loc. R. 27.1.

                             -2-